IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BR HOLDING FUND LLC,                      : No. 37 EAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
SHAHEIDA MCKENDRICK AND                   :
SHACONDA MCKENDRICK,                      :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.